Citation Nr: 1538948	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected ulcerative colitis for accrued benefits purposes.




ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to November 1958 and from February 1960 to March 1963.  The Veteran died in February 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the RO issued a rating decision in April 2013 which lists VA medical treatment records, dated from April 16, 2008, from the Southern Texas VA Medical Center.  However, these records are not contained in the Veteran's claims file, including his Veterans Benefits Management System (VBMS) file, and thus they are not currently available for the Board's review.  The April 2013 rating decision also reflects that the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child), received by VA on March 5, 2012, and the RO issued a 38 U.S.C.A. § 5103 notice on March 13, 2013.  However, these documents are not included in the claims file.

The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  A remand is thus warranted so that these relevant medical records may be obtained for inclusion in the evidence.  Jolley v. Derwinski, 1 Vet. App. 37, 40   (1990); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating, at bare minimum, VA has constructive, if not actual, notice and possession of these additional records since they are VA generated and maintained, even if not physically in the file).

Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.

The Board further notes that while the rating period under appeal is from October 13, 2011, which is the effective date for the award of service connection for ulcerative colitis, the most recent records regarding treatment for ulcerative colitis are dated no later than August 2011 and are thus not reflective of any more recent treatment prior to the Veteran's death.  Thus, the RO should make attempt to obtain any more recent treatment records from October 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents and evidence related to the appellant's claim are in the Veteran's claims file, including his VBMS electronic file.  In particular, the Board notes that a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child), submitted by the appellant in in March 2012, and a 38 U.S.C.A. § 5103 notice issued on March 13, 2013, are referenced in the April 2013 rating decision but are not contained in the claims file.

2.  Contact the appellant and ask whether there exist any recent treatment records, pertinent to the Veteran's ulcerative colitis, dated later than August 2011.  If so, the appellant should complete and return to the RO the VA Form 21-4142s, specifying the dates of treatment for each treatment provider.  Thereafter, the RO should obtain for association with the claims file all indicated medical records identified by the appellant.

3.  Obtain and associate with the claims file all VA medical records of treatment of the Veteran from the Southern Texas VA Medical Center (VAMC) that are not already in the claims file, dated from October 2011.  If no such records are available, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit any such records for VA review in accordance with 38 C.F.R. § 3.159(e) (2014).

4.  After any pertinent outstanding records are added to the claims file, readjudicate the appellant's claim on appeal, taking into consideration all newly acquired evidence, specifically including all evidence of record received since September 2014.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




